DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The replacement abstract filed 12/21/2020 is acceptable and has been entered. 

Claim Objections
Claim 10 is objected to because of the following informalities:  On line 14, the phrase “the end” lacks proper antecedent basis since no such “end” has been earlier recited in the claim. It is suggested to replace the term “the” in this phrase with the term “an”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  On line 3, the phrase “the straight shape” should be amended to recite “the substantially straight shape” so as to match the language recited on line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 10: Claim 10 has been amended to recite “a second spring element configured to reside in one of a relaxed state or a biased state” in lines 8-9 and “when the second spring element changes from the biased state into the relaxed state” in lines 14-15. The term “or” in lines 8-9 represents an alternate, meaning that the second spring element can only be in one of the relaxed state or the biased state, but not both; however, lines 14-15 require the second spring element to be capable of being in both states. It is unclear how the limitations of both lines 8-9 and lines 14-15 can be achieved when one limitation requires that only one state be possible while the other limitation requires that both states be possible. Claims 11-16 and 18-22 are rejected due to their dependence on claim 10. It is suggested to amend lines 8-9 to recite “a second spring element configured to reside in and a biased state”. 
Re claim 20: The phrase “the slot” on line 3 lacks proper antecedent basis since claim 10 does not introduce “a slot”. However, it is unclear if claim 20 is intended to (1) 

Allowable Subject Matter
Claims 10-16 and 18-22 would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. Independent claim 10 has been amended to require – in addition to the case, plunger, spring element of the audible indicator and rotatable element of the audible indicator that were previously recited – (1) a drive spring that acts on the plunger to deliver a drug during a medicament delivery process and (2) that the audible signal indicate an end of the medicament delivery process. Such amendments overcome the previously-applied prior art of record of Fabien (PG PUB 2016/0121050) and Fabien et al. (PG PUB 2013/0317435) because Fabien 2016 does not disclose that the audible signal indicates an end of the medicament delivery process and Fabien 2013 does not disclose a second spring in addition to the spring element of the audible indicator. Previously-cited Holland et al. (PG PUB 2017/0232201) discloses a substantially similar device to that which is claimed (case 10, plunger 40, drive spring 32,34, audible indicator 50 comprising second spring element 53 and rotatable element 52a) but the rotatable element does not produce the . 
Because claims 1-9 and 17 are directed to an invention non-elected with traverse (in the reply filed 8/27/2020), they must be cancelled prior to passage of the application to issue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783